187 F.2d 334
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.EMPIRE PENCIL COMPANY, DIVISION OF HASSENFIELD BROS., Inc.,Respondent.
No. 11214.
United States Court of Appeals Sixth Circuit.
Feb. 8, 1951.

Petition for Enforcement of an Order of N.L.R.B.
George J. Bott, Washington, D.C., John C. Getreu, Regional Director, Atlanta, Ga., Thomas F. Maher, Washington, D.C., for petitioner.
Bass, Berry & Sims, Nashville, Tenn., Cecil Sims, Nashville, Tenn., for respondent.
Before ALLEN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel.


2
And it appearing that the Board's findings of fact are supported by substantial evidence on the record considered as a whole;


3
A decree is hereby entered enforcing the order of the National Labor Relations Board issued November 2, 1949.